



Exhibit 10.11






shclogo.jpg [shclogo.jpg]
Julie A. Ainsworth
Chief People Office
                                
Sears Holdings Management Corporation
3333 Beverly Road B6-169B
Hoffman Estates, IL 60179
PH: 847-286-1870
Email: Julie.Ainsworth@searshc.com
October 5, 2017
Gregory Ladley






Dear Greg,


On behalf of Sears Holdings Management Corporation (the “Company”), I am happy
to confirm our offer of employment for the position of President, Apparel. Your
start date will be October 15, 2017 and your work location will be New Canaan,
Connecticut. The specific terms and conditions of the offer are set forth in the
enclosed Executive Agreement and the Executive Agreement, once executed, shall
govern the at-will employment relationship between you and the Company.
SHC Policies:
We require that our associates comply with all corporate policies, procedures
and guidelines that are provided or made available to you and are applicable to
all associates, including (but not limited to) those contained in the Code of
Conduct in effect and as may be modified from time-to-time during your
employment with the Company.
At-Will Employment:
Please note that associates retain the right to resign at any time, either with
or without cause or notice. The Company retains the same right to end its
relationships with associates. Accordingly, your employment is not for any
specified or definite term and is terminable at will, either at your option or
the option of the Company at any time, either with or without cause or advance
notice.
This offer of employment is conditioned upon the receipt of proof of your
eligibility to work in the United States and our receipt of satisfactory
responses to background and reference checks.
This offer will expire if not accepted within one week from the date of this
letter.  This offer of employment is conditioned upon you entering into the
Executive Agreement.







--------------------------------------------------------------------------------

Mr. Gregory G. Ladley
October 5, 2017
Page 2






To accept, sign below and return this letter along with your signed Executive
Agreement to my attention.
Greg, we look forward to your arrival!
Sincerely,


_/s/ Julie A. Ainsworth__________
Julie A. Ainsworth
Chief People Officer




Enclosure: Executive Agreement













































































